                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION

                                      NO. 5:19-CR-351-D



   UNITED STATES OF AMERICA                                           ORDER

        V.

   MORGANWARD



       On motion of the Defendant, Morgan Ward, and for good cause shown, it is hereby

ORDERED that [DE- 89] be sealed until further notice by this Court. The grounds for this Order

are found at [DE- 89].

       Accordingly, it is ORDERED that this document be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.

       IT IS SO ORDERED this      3o    day of October, 2020.




                                             JAMESi C. DEVER III
                                             United States District Judge




             Case 5:19-cr-00351-D Document 96 Filed 10/30/20 Page 1 of 1
